SPENCE, Acting P. J.
—Plaintiff brought an action similar to that brought in the companion case of Peterson v. Corporation of America, No. 10461, the opinion in which last mentioned case has been this day filed (ante, p. 527 [69 Pac. (2d) 904]). Plaintiff appeals from a judgment in favor of defendants.
The facts in the two cases are substantially the same for the purpose of this discussion except as noted in the opinion in Burg Bros. v. Corporation of America, No. 10463, ante, p. 746 [69 Pac. (2d) 90S],
The contentions of appellant here are covered by the discussion in the opinions above mentioned and for the reasons stated in said opinions, we conclude that no ground for reversal has been shown.
The judgment is affirmed.
Sturtevant, J., and Dooling, J., pro tern., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by. the Supreme Court on August 23, 1937.